Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-12 and 14 (renumbered as claims 1-12) are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Guo et al. (US 20180121713 A1) discloses a face pose correction apparatus (electronic device 102), comprising: a generator (depth information obtainer 116, para. 0043) configured to generate first facial data corrected by performing a three-dimensional (3D) rigid transformation (para. 0023) of input 3D facial data based on a pre-stored 3D standard facial model (existing gallery data (e.g., one or more depth images), para. 0022); and a corrector (first aligner 110, para. 0053) configured to generate a first person-specific frontal model which is a bilateral symmetry model of the first facial data, and correct the first facial data by performing a 3D rigid transformation of the first facial data based on the generated first person-specific frontal model (aligns a partial face depth map 436 with full face data 434. In particular, FIG. 4 illustrates a visualization of full face data 434, a visualization of a partial face depth map 436, and a visualization of the partial face depth map aligned with full face data 438, para. 0077).
However, the closest prior art of record, namely, Guo et al. does not disclose “wherein the model generator is configured to generate a second person-specific frontal model which is bilaterally symmetric on a predetermined coordinate plane of second facial data generated by performing a 3D rigid transformation of the first facial data, and the data corrector is additionally configured to correct the second facial data by performing a 2D rigid transformation of the second facial data based on the generated second person-specific frontal model" (in 
Dependent claims 2-5 are allowable as they depend from an allowable base independent claim 1.
Independent claims 6 and 8 are citing the same or similar subject matter and are also allowed.
Dependent claims 7 is allowable as it depends from an allowable base independent claim 6.
Dependent claims 9-12 are allowable as they depend from an allowable base independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677